DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Specification Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Internet-of-Things-Associated Electronic Device and Control Method Therefor, and Computer-Readable Recording Medium”.


Claim Objections
Claim 1 is objected to because of the following informality:
Spell out the acronym “IoT”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the control command" in page 22.  It is unclear as to which control command is being referred to:
Claim 1: “…by executing the at least one command, control the communicator to transmit a control command
Claim 2: “…the log information includes log information for a control command transmitted to the IoT server through the communicator, log information for the control command transmitted from the IoT server to the IoT device, log information for a response for the control command transmitted from the IoT device to the IoT server, and log information for the response received from the IoT server through the communicator.”

	Because Claims 3-7 depend upon Claim 2, Claims 3-7 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 5 recites the limitation "the device" in page 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the IoT server" in page 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the control command" in page 23.  It is unclear as to which control command is being referred to:
Claim 8: “…transmitting a control command for controlling an Internet of Things (IoT) device;…”
Claim 9: “…the log information includes log information for a control command transmitted from the electronic device to the IoT server, log 

	Because Claims 10-14 depend upon Claim 9, Claims 10-14 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 11 recites the limitation "the memory" in page 24.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the device" in page 24.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



With regards to Claim 1, Ding teaches:
an electronic device (Fig. 12; col. 6, lines 45-56; Fig. 3; Fig. 4; and col. 3, lines 61-66; regarding, e.g., a mobile phone.) comprising:
a communicator (Fig. 4; regarding, e.g., the touchscreen of the mobile phone.);
a memory (Fig. 12; col. 6, lines 45-56; and col. 8, lines 30-38.) storing at least one command (Fig. 3; Fig. 4; col. 3, lines 64-67; and col. 4, lines 1-6; regarding, e.g., an action that occurs in response to tapping a selected function for a monitoring device: ‘on/off,’ ‘timing,’ ‘setting,’ etc.); and
a processor (Fig. 12; col. 6, lines 45-56; and col. 8, lines 30-38.) configured to:
by executing the at least one command, control the communicator to transmit a control command for controlling an IoT device (Fig. 3; Fig. 4; and col. 4, lines 1-6; regarding, e.g., the “monitor,” e.g. a smart camera [IoT device].), and control the communicator to acquire log information (Fig. 3; Fig. 4; col. 4, lines 7-32; regarding, e.g., displayed state information associated with an instruction sent to an IoT device; Fig. 7; Fig. 8; and col. 5, lines 47-57.) relating to transmission of the control command (Fig. 3; Fig. 4; col. 4, lines 7-32; Fig. 7; Fig. 8; and col. 5, lines 47-57.) and a response received for the control command (Fig. 3; Fig. 4; col. 4, lines 7-32; Fig. 7; Fig. 8; and col. 5, lines 47-57.).

and transmit the acquired log information to an external device.
However, Rogati teaches:
and transmit the acquired log information to an external device (Fig. 1; ¶ 0018-0019; Fig. 3; and ¶ 0035.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Ding with transmitting log data to an external device as taught by Rogati because the use of an external device for recording log/result data (Ding: Fig. 10 and Ding: col. 6, lines 25-30) may be performed to record data in a separate location in case of a failure of the detecting device itself.

With regards to Claim 8, the device of Claim 1 performs the same steps as the method of Claim 8, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Ding in view of Rogati.


Allowable Subject Matter
Claims 2-7 and 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Crosby et al. (U.S. Patent Application Publication No. US 2017/0075748 A1); teaching apparatus and methods for remotely monitoring a plurality of distributed devices.  The apparatus and methods determine logging conditions which define a state of a device at which recording of the state of the device should begin prior to an event, in order to identify a sequences of actions which occur at the devices prior to the event.
Degaonkar et al. (U.S. Patent Application Publication No. US 2018/0285234 A1); teaching a method and system for communicating with IoT devices to gather information related to device failure or error(s).  The system receives log files from an IoT device (e.g., a smart refrigerator) that recently failed.  The system determines which log files the IoT device created before and/or after a failure.  After gathering this information, the system stores the information in a database, sends it to the IoT device manufacturer, or sends it to a cloud provider.  The system can also send the failure-related information to the IoT device-related entities (e.g., IoT device manufacturers), and the entity uses this information to troubleshoot the failure and send a fix or software update to the IoT device.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126. The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114